 


114 HRES 185 IH: Amending the Rules of the House of Representatives to provide for the consideration of reported bills or joint resolutions that have not been considered by the House within 60 calendar days.
U.S. House of Representatives
2015-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
1st Session 
H. RES. 185 
IN THE HOUSE OF REPRESENTATIVES 
 
March 26, 2015 
Mr. Peters (for himself and Mr. Marino) submitted the following resolution; which was referred to the Committee on Rules 
 
RESOLUTION 
Amending the Rules of the House of Representatives to provide for the consideration of reported bills or joint resolutions that have not been considered by the House within 60 calendar days. 
 
 
1.ConsiderationRule XIV of the Rules of the House of Representatives is amended by adding at the end the following new clause:  7.If a bill or joint resolution reported by a committee has not been considered within 60 calendar days, the chair and ranking minority member of that committee, or the chair and ranking minority member of the applicable subcommittee of that committee may jointly offer a motion under clause 4 or 5, as applicable, for the consideration of such bill or joint resolution.. 
2.Effective dateThe amendment made by section 1 shall apply to bills or joint resolutions reported by any committee after the date of adoption of this resolution.  